Citation Nr: 1018937	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  05-23 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

1.  Entitlement to a waiver of overpayment of non-service-
connected pension benefits in the amount of $36,520, to 
include the validity of the creation of the overpayment.

2.  Entitlement to restoration of additional non-service-
connected pension benefits prospectively from April 24, 2000.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from April 1954 to April 
1956. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of determinations by Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an April 24, 2000 determination, the RO retroactively and 
prospectively reduced the Veteran's non-service-connected 
pension benefits.  In May 2000, the RO notified the appellant 
that this retroactive reduction created an overpayment in the 
amount of $36,520.  In May 2000, the claimant filed a notice 
of disagreement with the reduction of non-service-connected 
pension benefits both retroactively and prospectively.  

In July 2000, the Committee on Waivers and Compromises denied 
a waiver of overpayment of non-service-connected pension 
benefits in the amount of $36,520.  In September 2000, the RO 
received the Veteran's notice of disagreement with the denial 
of the waiver. As such, a statement of the case must be 
issued concerning these issues.  Manlincon v. West, 12 Vet. 
App. 242 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the 
case addressing the claims of entitlement 
to a waiver of overpayment of non-
service-connected pension benefits in the 
amount of $36,520, to include the 
validity of the creation of the 
overpayment; and entitlement to 
restoration of additional non-service-
connected pension benefits prospectively 
from April 24, 2000.  The Veteran is 
hereby informed that the Board may only 
exercise appellate jurisdiction over this 
matter if he perfects an appeal in a 
timely manner.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.200 (2009).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


